Barnard, J.,
at first doubted his, power to issue the com-
mission as prayed for, but after examining the two cases cited *294by the counsel, granted the motion, making an order, which, after reciting the commissions to be issued, and the names of the witnesses, contained this provision, “ with the privilege to the plaintiff to examine any other witness not named in «said commission whom she may produce on her behalf, in either of said* places, before the commissioners named therein, to prove any fact or facts tending to establish the death of S. O. II., formerly of Santa Fé, FT. M., afterwards of Denver City. All of said witnesses named, and all of those who may be produced under said commission, to be examined under and in pursuance of interrogatories direct and cross., which are to be annexed to and accompany said several commissions, and are to be settled on the usual notice.”